Citation Nr: 9903509	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran's daughter may be recognized as a 
helpless child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The record reflects that the veteran served on active duty 
from April to September 1951 and from November 1951 to August 
1954.  He is in receipt of 100 percent evaluation for 
schizophrenia.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that new and material evidence had not been submitted 
sufficient to reopen a previously denied claim that the 
veteran's daughter was permanently incapable of self-support 
at the date of attaining the age of 18 years.  A notice of 
disagreement was received in April 1997.  A statement of the 
case was issued in May 1997.  A substantive appeal was 
received from the veteran in May 1997.


REMAND

As noted above, in January 1997 the RO has denied this claim 
based on a determination that new and material evidence had 
not been submitted sufficient to reopen a previously denied 
claim that the veteran's daughter was permanently incapable 
of self-support at the date of attaining the age of 18 years.  
The RO noted that, among other things, new and material 
evidence is evidence that when viewed in the context of all 
evidence of record, would change the outcome of the prior 
decision.  Essentially, the RO was following the Court's 
decision in Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991), 
wherein the Court stated that for evidence to be material, it 
must be "relevant and probative" and "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence both new and old, would 
change the outcome."

However, in a recent decision, Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that in the Colvin 
decision, the Court impermissibly ignored the definition of 
"material evidence" adopted by VA (in 38 C.F.R. § 3.156) as 
a reasonable interpretation of an otherwise ambiguous 
statutory term (38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme.  Hence, the Federal Circuit 
overruled the Colvin test for purposes of reopening claims 
for the award of veterans' benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Id.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
that his daughter was permanently incapable of self-support 
at the date of attaining the age of 18 years must be remanded 
for a determination as to whether the evidence received since 
the last disallowance of this claim (an August 1995 RO 
decision) is "material" as defined under 38 C.F.R. 
§ 3.156(a) (1998) rather than under Colvin. 

It is noted that after receiving evidence from the Social 
Security Administration (SSA) in October 1997, the RO issued 
a supplemental statement of the case again denying the claim 
that the veteran's daughter was permanently incapable of 
self-support at the date of attaining the age of 18 years.  
It is unclear whether the RO reopened this claim based on the 
receipt of new and material evidence and then denied it on 
the merits, or if the RO again found that new and material 
evidence had not been received sufficient to reopen this 
claim.  In any event, for the above reasons, this matter is 
again REMANDED to the RO for the following action:


The RO should readjudicate the issue of 
whether new and material evidence has 
been submitted sufficient to reopen the 
claim that veteran's daughter be 
recognized as a helpless child.  In light 
of the Hodge decision, the RO should 
consider whether the evidence submitted 
by the appellant is "material" as 
defined under 38 C.F.R. § 3.156(a) (1998) 
rather than under Colvin.  Thereafter, if 
this claim remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to this Board for further appellate review, 
if in order.  No action is required by him unless he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


